318 S.E.2d 256 (1984)
Louise A. SIPPLE
v.
The BOARD OF GOVERNORS OF the UNIVERSITY OF NORTH CAROLINA, and the Board of Trustees of the University of North Carolina at Chapel Hill.
No. 8320SC867.
Court of Appeals of North Carolina.
August 7, 1984.
*257 Pollock, Fullenwider, Cunningham & Patterson by Bruce T. Cunningham, Jr., Southern Pines, for plaintiff-appellant.
Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. Thomas J. Ziko, Raleigh, for defendants-appellees.
WEBB, Judge.
The plaintiff has alleged (1) that the defendants made an implied warranty to her that Travel Headquarters, Inc. was worthy of her confidence; (2) that the representation to plaintiff by the University constituted an implied contract between plaintiff and the University; (3) that she relied on *258 the representations to her detriment; (4) that the University was negligent in not knowing of the Carolina Study Tour and not having in effect policies and procedures to prevent its name from being associated with the tour; (5) the University clothed Dr. Kessler with apparent authority to contract for it; and (6) the defendants were sureties for Travel Headquarters, Inc.
In her first argument the plaintiff does not say under which theory she is claiming but she contends that she was led by acts of the University to believe that the Carolina Study Tour was sanctioned by the University and that based on such reliance, she lost $52,264.00 to Travel Headquarters, Inc. She contends that the University knew of Dr. Kessler's plans and by participating in them gave endorsement to the tour. The plaintiff concedes she can find no case in this state which is precedent for this case.
Assuming the plaintiff would have a claim under the theory she advances we hold the evidence in this case shows she is not entitled to recover. Dr. Kessler, a member of the faculty of the University, used stationery with the University's letterhead in promoting the tour. Payments for the tour were made to a California travel agency. We do not believe a person could conclude from this that the University endorsed the tour and guaranteed the solvency of the travel agency. Nor do we think that the fact the University offered academic credit for those who took a course while on the tour makes it a guarantor of the solvency of the travel agency.
The plaintiff also contends the University allowed Dr. Kessler to act as its apparent agent. In Zimmerman v. Hogg & Allen, 286 N.C. 24, 209 S.E.2d 795 (1974), our Supreme Court stated:
"The rights and liabilities which exist between a principal and a third party dealing with that principal's agent may be governed by the apparent scope of the agent's authority, which is that authority which the principal has held the agent out as possessing or which he has permitted the agent to represent that he possesses; ...."
Id. at 30-1, 209 S.E.2d at 799. In this case, the University has provided a member of the faculty with stationery containing the University's letterhead. We do not believe this is holding him out as an agent to represent the University in organizing a trip to China. We do not believe the University should be held liable because Dr. Kessler violated University policy in using University stationery to promote a private venture.
Affirmed.
HILL and WHICHARD, JJ., concur.